                  Case 20-12456-JTD   Doc 633-1   Filed 12/01/20   Page 1 of 4




                                           EXHIBIT A




{A&B-00705259-}
                Case 20-12456-JTD              Doc 633-1        Filed 12/01/20         Page 2 of 4




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE




In re:                                                         Chapter 11

RTI HOLDING COMPANY, LLC,1                                    Case No. 20-12456 (JTD)

                                                               (Jointly Administered)
                                    Debtors.
                                                               Ref. Docket No. ___


       ORDER (I) BARRING RTI INVESTMENT COMPANY, LLC, STRATEGIC
    FINANCIAL INTERMEDIATION II, LLC, AND NRD RT HOLDINGS, LLC FROM
        TRANSFERRING, DIRECTLY OR INDIRECTLY, THEIR MEMBERSHIP
       INTERESTS IN RTI HOLDING COMPANY, LLC OR DECLARING THEIR
    MEMBERSHIP INTERESTS IN RTI HOLDING COMPANY, LLC AS WORTHLESS
                    AND (II) GRANTING RELATED RELIEF


                     Upon the motion (the “Motion”)2 of the above-captioned debtors and debtors in

    possession (collectively, the “Debtors”) for entry of an order (this “Order”), (a) prohibiting RTI




1
  The Debtors in these chapter 11 cases and the last four digits of each Debtor’s U.S. tax identification number are as
follows: RTI Holding Company, LLC (4966); Ruby Tuesday, Inc. (5239); Ruby Tuesday, LLC (1391); RTBD, LLC
(6505); RT of Carroll County, LLC (8836); RT Denver Franchise, L.P. (2621); RT Detroit Franchise, LLC (8738);
RT Distributing, LLC (6096); RT Finance, LLC (7242); RT FL Gift Cards, Inc. (2189); RT Florida Equity, LLC
(7159); RT Franchise Acquisition, LLC (1438); RT of Fruitland, Inc. (1103); RT Indianapolis Franchise, LLC
(6016); RT Jonesboro Club (2726); RT KCMO Franchise, LLC (7020); RT Kentucky Restaurant Holdings, LLC
(7435); RT Las Vegas Franchise, LLC (4969); RT Long Island Franchise, LLC (4072); RT of Maryland, LLC
(7395); RT Michiana Franchise, LLC (8739); RT Michigan Franchise, LLC (8760); RT Minneapolis Franchise,
LLC (2746); RT Minneapolis Holdings, LLC (7189); RT New England Franchise, LLC (4970); RT New Hampshire
Restaurant Holdings, LLC (7438); RT New York Franchise, LLC (1154); RT Omaha Franchise, LLC (7442); RT
Omaha Holdings, LLC (8647); RT One Percent Holdings, LLC (6689); RT One Percent Holdings II, LLC (2817);
RT Orlando Franchise, LP (5105); RT Restaurant Services, LLC (7283); RT South Florida Franchise, LP (3535);
RT Southwest Franchise, LLC (9715); RT St. Louis Franchise, LLC (6010); RT Tampa Franchise, LP (5290); RT
Western Missouri Franchise, LLC (6082); RT West Palm Beach Franchise, LP (0359); RTTA, LP (0035); RTT
Texas, Inc. (2461); RTTT, LLC (9194); Ruby Tuesday of Allegany County, Inc. (8011); Ruby Tuesday of Bryant,
Inc. (6703); Ruby Tuesday of Columbia, Inc. (4091); Ruby Tuesday of Frederick, Inc. (4249); Ruby Tuesday of
Linthicum, Inc. (8716); Ruby Tuesday of Marley Station, Inc. (1641); Ruby Tuesday of Pocomoke City, Inc. (0472);
Ruby Tuesday of Russellville, Inc. (1601); and Ruby Tuesday of Salisbury, Inc. (5432). The Debtors’ mailing
address is 333 East Broadway Ave., Maryville, TN 37804.
2
  Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Motion.
                  Case 20-12456-JTD     Doc 633-1      Filed 12/01/20     Page 3 of 4




  Investment Company, LLC (“RTIIC”), Strategic Financial Intermediation II, LLC (“SFI”)

  and NRD RT Holdings, LLC ( the “Equity HoldersNRD RTH”) from transferring, directly

  or indirectly, their Membership Interests in RTI Holding Company, LLC (“RTIH”), or in

  case of RTI Investment Company, LLC only ; (b) prohibiting RTIIC from declaring its

  Membership Interests in RTIH Holding Company, LLC as “worthless” for purposes of

  section 382 of the IRC (as defined below); and (b)(c) granting related relief, all as more

  fully set forth in the Motion; and this Court having jurisdiction over this matter pursuant to

  28 U.S.C. §§ 157 and 1334 and the Amended Standing Order of Reference from the United

  States District Court for the District of Delaware, dated February 29, 2012; and that this

  Court may enter a final order consistent with Article III of the United States Constitution;

  and this Court having found that venue of this proceeding and the Motion in this district is

  proper pursuant to 28 U.S.C. §§ 1408 and 1409; and this Court having found that the relief

  requested in the Motion is in the best interests of the Debtors’ estates, their creditors, and

  other parties in interest; and this Court having found that the Debtors’ notice of the Motion

  and opportunity for a hearing on the Motion were appropriate under the circumstances and

  no other notice need be provided; and this Court having reviewed the Motion and an

  opportunity for a hearing having been provided; and this Court having determined that the

  legal and factual bases set forth in the Motion establish just cause for the relief granted

  herein; and upon all of the proceedings had before this Court; and after due deliberation and

  sufficient cause appearing therefor, it is HEREBY ORDERED THAT:


                     1.   The Motion is granted as set forth in this Order.

                     2.   The Equity Holders areEach of RTIIC, SFI and NRD RTH

  (collectively, the “Equity Holders”) and any other entity affiliated with the Equity Holders


{A&B-00705259-}                                  -2-
                  Case 20-12456-JTD     Doc 633-1      Filed 12/01/20     Page 4 of 4




  that is treated for purposes of section 382 of the Internal Revenue Code of 1986, as

  amended (the “IRC”) as owning Membership Interests in RTIH is barred from

  transferring, directly or indirectly, theirits Membership Interests in RTIH Holding

  Company, LLC, or in case of RTI Investment Company, LLC only, or declaring its

  Membership Interests in RTIH Holding Company, LLC as “worthless” for purposes of

  section 382 of the IRC until the earlier of (a) the occurrence of the effective date of a

  chapter 11 plan in these chapter 11 cases; (b) dismissal of these chapter 11 cases; and (c)

  conversion of the cases to ones under Chapter 7 of the Bankruptcy Code).

                     3.   Notice of the Motion as provided therein shall be deemed good and

sufficient notice of such Motion and the requirements of Bankruptcy Rule 6004(a) are satisfied

by such notice.

                     4.   Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of

this Order are immediately effective and enforceable upon its entry.

                     5.   The Debtors are authorized to take all actions necessary to effectuate

the relief granted in this Order in accordance with the Motion.

                     6.   This Court retains exclusive jurisdiction with respect to all matters

arising from or related to the implementation, interpretation, and enforcement of this Order.


Dated: _________________, 2020

                                              Hon. John T. Dorsey
                                              United States Bankruptcy Judge




{A&B-00705259-}                                  -3-
